JUDGE ROBERTSON
delivered the opinion of, the court:
Satisfied that the appellant bought Gilkie’s stable and appurtenant lot, worth $600, for the amount of the execution against the owner, which was only about $136, for Gilkie’s benefit, and received from him on the day of sale $40 to help to pay the sum bid, and agreed to release to him whenever he would reimburse the residue, we are of the opinion that Gil*556Lie’s subsequent sale of the stable and lot to the appellee, and transfer of the possession to him, subrogated him to his right of redemption. And we are of the opinion, also, that, after such substitution and Gilkie’s insolvency, no arrangement between him and the appellant could deprive the appellee of his right to redeem by paying the residue of the amount bid, after crediting the $40 paid by Gilkie for that purpose. For that residue only the appellant holds an' enforceable lien.
Such being the opinion of the circuit court, its judgment is affirmed.